The petitioners filed an application for habeas corpus. Upon-the hearing of the petition, the court refused to grant the' discharge of the petitioners, and from this judgment they prosecute the present appeal. There is in this court a certified transcript of the proceedings before the judge of the circuit court on habeas corpus, and the judgment of refusal to discharge the relators from imprisonment; but there is no certificate of appeal, nor any verified petition from the relators. The statute, (Crim. Code of 1896, §4814), now provides that the party aggrieved may appeal to this court, and when an appeal is taken that “the clerk of the court from which the record of the judgment appealed from may be, must transmit without delay a transcript of the record and certificate of appeal to the Supreme Court” It- is, therefore, held, that there is nothing before this court to eon*652nect the relators with the presence of the transcript here; and of consequence there is no cause pending of which this court can take cognizance, further than to order the case, as it appears, stricken from the docket. The cause is, therefore, stricken from the docket.
Opinion by
Brickell, C. J.